Filed 12/29/22
                     CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       FIRST APPELLATE DISTRICT

                                 DIVISION TWO


 THE PEOPLE,
        Plaintiff and Respondent,
                                             A164755
 v.
 KEVIN LIPSCOMB,                             (San Francisco County
                                             Super. Ct. Nos.
        Defendant and Appellant.
                                             SCN204082 & CT2319247)


       In 2007, defendant Kevin Lipscomb pulled his car up next to Kenneth
Lee in a crosswalk and shot him three times. After a jury found Lipscomb
guilty of various crimes and found true certain firearm enhancements, he was
sentenced to a prison term of 67 years to life. In 2019, Lipscomb petitioned
for and was granted resentencing under People v. Vargas (2014) 59 Cal.4th
635, and in 2022, was resentenced to 35 years to life. As part of that
resentencing, the trial court declined to dismiss a 25-year-to-life firearm
enhancement in the interest of justice, finding that doing so would endanger
public safety. Lipscomb primarily argues that under recently enacted
legislation, the trial court was required to dismiss the firearm enhancement
because its application could result in a sentence of over 20 years. He also
argues that the $17,000 restitution fine imposed must be reduced to the
statutory maximum of $10,000. We agree that the restitution fine must be
reduced, and otherwise affirm.




                                       1
                              BACKGROUND
      The Shooting
      In Lipscomb’s direct appeal, we described the facts of the offense as
follows:
      “On June 4, 2007, at approximately 11:55 a.m., Kenneth Lee parked his
car on Townsend Street in San Francisco, got out, and walked to a nearby
crosswalk where he waited for the pedestrian crossing light to turn green. As
he stood there, a silver Dodge Charger driven by [Lipscomb] pulled up into
the crosswalk. [Lipscomb] made eye contact with Mr. Lee and kept looking
over at him. Because Mr. Lee thought perhaps he knew the driver or that he
was lost and wanted directions, he bent down to peer in through the open
passenger side window and asked, ‘Can I help you?’ [Lipscomb], whom Mr.
Lee did not recognize, looked at him with a smirk on his face and reached out
as if he were going to hand him something. Instead, [Lipscomb] shot him two
to three times. Mr. Lee, who suffered gunshot wounds to his left forearm and
both groins, collapsed onto the sidewalk. [Lipscomb] drove away.” (People v.
Lipscomb (June 29, 2012, A128549) [nonpub. opn.], p. 2.)
      Lipscomb “was soon spotted by a number of San Francisco police
officers, who began a pursuit. [Lipscomb] led them on a high-speed chase
through the city streets, eventually abandoning his car to flee on foot when
he became stuck in traffic. He was apprehended in an abandoned building
and arrested.” (People v. Lipscomb, supra, A128549, p. 1.)




                                       2
      The Charges, Trial, and Sentence
      In 2008, the San Francisco County District Attorney filed an amended
information charging Lipscomb with attempted murder (Pen. Code, §§ 187,
subd. (a), 664) (count 1)1; evading a police officer with willful and wanton
disregard for the safety of persons and property (Veh. Code, § 2800.2, subd.
(a)) (count 2); possession of a firearm by a felon (former § 12021, subd. (a)(1))
(count 3); discharging a firearm from a motor vehicle (former § 12034, subd.
(c)) (count 4); and assault with a semiautomatic firearm (§ 245, subd. (b))
(count 5). With respect to counts 1 and 4, the information alleged that
Lipscomb had personally discharged a firearm causing great bodily injury
(§ 12022.53, subd. (d)), and with respect to count 5, the information alleged
that Lipscomb had used a firearm (§ 12022.5, subd. (d)). The information
also alleged that Lipscomb had suffered three prior serious felony convictions
qualifying as strikes (§§ 667, subds. (a)(1), (d), (e), 1170.12, subds. (b), (c)) and
had served two prior prison terms (§ 667.5, subd. (b)). (People v. Lipscomb,
supra, A128549, p. 6.)
      In January of 2009, a jury deadlocked on the attempted murder charge
(count 1) but found Lipscomb guilty on the remaining counts and found the
firearm allegations true. The trial court then found the prior conviction
allegations true. The trial court sentenced Lipscomb to 67 years to life in
prison. (People v. Lipscomb, supra, A128549, p. 7.) It also imposed a
restitution fine of $27,800. (Ibid.)
      We affirmed on direct appeal, but ordered that the restitution fine be
reduced to the statutory maximum of $10,000. (People v. Lipscomb, supra,
A128549, pp. 10–11.)


      1   Further undesignated statutory references are to the Penal Code.

                                         3
      The Resentencing
      In 2019, Lipscomb petitioned for resentencing pursuant to People v.
Vargas, supra, 59 Cal.4th 635, on the ground that two of his prior strike
convictions were based on the same criminal act. On June 23, 2020, the trial
court granted the petition.
      On August 6, 2021, the trial court dismissed one of the prior strikes
from the charging document.
      On February 9, 2022, the trial court resentenced Lipscomb to a term of
35 years to life, as follows:
      The trial court began by selecting count 4 as the principal term. The
court found that imposing the lower term on count 4 under section 1170,
subdivision (b)(6) would be “contrary to the interests of justice,” and imposed
the middle term of five years, doubled to ten years because of the prior strike.
      The court then turned to the 25-year-to-life firearm enhancement with
respect to count 4 (§ 12022.53, subd. (d)), and Lipscomb’s arguments that the
enhancement should be dismissed under section 1385 “in furtherance of
justice,” saying this:
      “The Court declines to find that Penal Code Section 1385(c)(2)(B)
mandates dismissal of the Penal Code Section 12022.53(d) enhancement
because it will result in a sentence over 20 years. However, the Court must
abide by Penal Code Section 1385(c)(2)’s requirement that the Court
determine whether dismissal of the enhancement would result in physical
injury or serious danger to others.”
      The trial court then noted that defendant’s “primary focus” at
resentencing had been on his mental health as a mitigating circumstance,
and explained that it had, in preparation for sentencing, “meticulously” and
“painstakingly” analyzed nearly 2,000 pages of Lipscomb’s medical and

                                       4
disciplinary records from his time in prison. In a lengthy analysis, the trial
court concluded that the current offense was not “connected to mental illness”
under section 1385, subdivision (c)(2)(D), noting that the medical records
related only to Lipscomb’s time in prison, whereas the offense was in 2007,
that his medications “were largely for various physical ailments,” that his
disciplinary record showed “ordinary violations . . . as a result of aggressive
and impulsive behavior” and not “bizarre or unusual behavior,” and that the
various mental health assessments in his record each contained a finding
that “there was no evidence to suggest that the inmate, that is Mr. Lipscomb,
was in acute distress from any mental health symptoms that would affect his
thinking as reasoning or decision making at time of the incident.”
      However, even assuming that the offense was “connected to mental
illness,” the trial court went on to find that dismissal of the enhancement
“would result in physical injury or serious danger to others.” The court noted
that the crime involved “great violence, great bodily harm, threat of great
bodily harm, and other acts disclosing a high degree of cruelty, viciousness
and callousness,” that Lipscomb’s prison records showed “fighting, not
following direct orders, [a] history of aggression, [and] impulsive behaviors,”
that his “interest in changing has been non-existent,” that he “consistently
refused to attend” psychiatric appointments and mental health treatment,
that “he could not give a good reason to inspectors for shooting the victim,”
and that his “remorse about his conduct was . . . perfunctory; his empathy,
non-existent.”
      And the court continued: “Based upon my evaluation of the record, I
find there has been substantial evidence to support the conclusion that he
has not done anything to prove that he would be anything other than a
danger to the community if he were released, and for that reason I find there

                                        5
is a substantial likelihood that the dismissal of the enhancement would
endanger public safety; i.e., result in physical injury or other serious danger
to others as defined under Penal Code Section 1385(c)(2). The Court remains
unpersuaded that the substantial degree of danger posed by defendant is any
less than in 2007. The prisoner who has shown an inability to reform will
continue to serve his life sentence. I therefore decline to dismiss the
12022.53(d) enhancement in the interest of justice under Penal Code Section
1385(c)(2)(D).”
      Slightly later on, the trial court concluded: “I declined to dismiss the
12022.53(d) enhancement in the interest of justice under Penal Code Section
1358(c)(2) and the various mitigating circumstances raised under
subparagraphs (A) through (I). I find, after giving great weight and
consideration to those mitigating circumstances, that they are significantly
outweighed by the substantial likelihood that dismissal of this enhancement
would endanger public safety. Imposition of this enhancement is justified.
His sentence is an additional 25-years-to-life.”
      The trial court then dismissed the two five-year enhancements with
respect to count 4 under section 667, subdivision (a) in the interest of justice,
finding that they were “unnecessary and unwarranted when considering
defendant’s sentence of 35-years-to-life.”
     The trial court sentenced Lipscomb to the midterm of two years on each
of counts 2 and 3, doubled in each case to four years because of the prior
strike, and ordered these terms to run concurrently to the sentence on count
4 because the crimes were “sufficiently close in time and place.” The court
struck the two five-year priors on each of counts 2 and 3 in the interest of
justice. Finally, the court imposed the midterm of six years on count 5,
doubled to 12 years because of the prior strike, as well as the midterm of four


                                        6
years for the section 12022.5, subdivision (d) enhancement, and stayed the
resulting 16-year sentence on count 5 under section 654.
      The trial court also imposed restitution fines under section 1202.4,
subdivision (b) on each count: $1,800 on count 2, $1,800 on count 3, $7,800 on
count 4, and $5,600 on count 5, for a total of $17,000. The trial court imposed
and suspended a parole revocation fine in the same amount.
      Lipscomb filed a notice of appeal.

                                DISCUSSION
    The Trial Court Was Not Required to Strike the Firearm
Enhancement by Section 1385, Subdivision (c)(2)(C)
      Lipscomb’s primary argument is that the trial court erred in declining
to strike the firearm enhancement on count 4 under section 1385, subdivision
(c)(2)(C), which requires the court to consider as a mitigating circumstance
that “[t]he application of an enhancement could result in a sentence of over
20 years” and that “[i]n this instance, the enhancement shall be dismissed.”2
      Before 2018, sections 12022.5 and 12022.53 prohibited a trial court
from striking a firearm enhancement required to be imposed under those
sections. (See Tirado, supra, 12 Cal.5th at p. 695.) The Legislature enacted
Senate Bill No. 620 (2017-2018 Reg. Sess.) to amend sections 12022.5 and
12022.53, effective January 2018, to give a trial court discretion to strike
those enhancements: Sections 12022.5, subdivision (c), and 12022.53,
subdivision (h), now provide that a “court may, in the interest of justice

      2 Lipscomb’s opening brief includes the additional argument that the
trial court should have imposed a lesser-included uncharged firearm
enhancement on count 4 under People v. Tirado (2022) 12 Cal.5th 688
(Tirado). The Attorney General responded that these lesser-included
enhancements (§ 12022.53, subds. (b) & (c)) apply only to certain felonies, not
including shooting from an occupied vehicle. On reply, Lipscomb has
withdrawn this argument.


                                        7
pursuant to Section 1385 and at the time of sentencing, strike or dismiss an
enhancement otherwise required to be imposed by this section.” (See Stats.
2017, ch. 682, § 1; Tirado, supra, 12 Cal.5th at pp. 695–696.)
      In 2021, the Legislature enacted Senate Bill No. 81 (2021-2022 Reg.
Sess.), which amended section 1385 to specify mitigating circumstances that
the trial court should consider when deciding whether to strike
enhancements from a defendant’s sentence in the interest of justice. (Stats.
2021, ch. 721, § 1.) And in particular, section 1385, subdivision (c)3 now
provides:
      “(c)(1) Notwithstanding any other law, the court shall dismiss an
enhancement if it is in the furtherance of justice to do so, except if dismissal
of that enhancement is prohibited by any initiative statute.
      “(2) In exercising its discretion under this subdivision, the court shall
consider and afford great weight to evidence offered by the defendant to prove
that any of the mitigating circumstances in subparagraphs (A) to (I) are
present. Proof of the presence of one or more of these circumstances weighs
greatly in favor of dismissing the enhancement, unless the court finds that
dismissal of the enhancement would endanger public safety. ‘Endanger
public safety’ means there is a likelihood that the dismissal of the
enhancement would result in physical injury or other serious danger to
others.
      “(A) Application of the enhancement would result in a discriminatory
racial impact as described in paragraph (4) of subdivision (a) of Section 745.

      3 The version of section 1385 in effect at the time of Lipscomb’s
sentencing included a subdivision (c)(3) before listing the mitigating
circumstances (A) through (I). Effective June 30, 2022, that subdivision (c)(3)
has been moved, so that the mitigating circumstances now appear in
subdivision (c)(2). (See People v. Sek (2022) 74 Cal.App.5th 657, 674, fn. 7
(Sek).)

                                        8
      “(B) Multiple enhancements are alleged in a single case. In this
instance, all enhancements beyond a single enhancement shall be dismissed.
      “(C) The application of an enhancement could result in a sentence of
over 20 years. In this instance, the enhancement shall be dismissed.
      “(D) The current offense is connected to mental illness.
      “(E) The current offense is connected to prior victimization or
childhood trauma.
      “(F) The current offense is not a violent felony as defined in
subdivision (c) of Section 667.5.
      “(G) The defendant was a juvenile when they committed the current
offense or any prior offenses, including criminal convictions and juvenile
adjudications, that trigger the enhancement or enhancements applied in the
current case.
      “(H) The enhancement is based on a prior conviction that is over five
years old.
      “(I) Though a firearm was used in the current offense, it was
inoperable or unloaded.”
      Applicable Law
      “ ‘As in any case involving statutory interpretation, our fundamental
task here is to determine the Legislature’s intent so as to effectuate the law’s
purpose.’ (People v. Murphy (2001) 25 Cal.4th 136, 142.) ‘We begin by
examining the statutory language, giving it a plain and commonsense
meaning. [Citation.] We do not, however, consider the statutory language in
isolation; rather, we look to the entire substance of the statutes in order to
determine their scope and purposes. [Citation.] That is, we construe the
words in question in context, keeping in mind the statutes’ nature and
obvious purposes. [Citation.] We must harmonize the various parts of the



                                        9
enactments by considering them in the context of the statutory [framework]
as a whole. [Citation.] If the statutory language is unambiguous, then its
plain meaning controls. If, however, the language supports more than one
reasonable construction, then we may look to extrinsic aids, including the
ostensible objects to be achieved and the legislative history.’ (People v. Cole
(2006) 38 Cal.4th 964, 975.)” (Skidgel v. California Unemployment Ins.
Appeals Board (2021) 12 Cal.5th 1, 14.) “In such circumstances, we ‘ “select
the construction that comports most closely with the apparent intent of the
Legislature, with a view to promoting rather than defeating the general
purpose of the statute, and avoid an interpretation that would lead to absurd
consequences.” [Citation.]’ ([People v. Coronado (1995) 12 Cal.4th 145, 151];
see Escobedo v. Estate of Snider (1997) 14 Cal.4th 1214, 1223.)” (Day v. City
of Fontana (2001) 25 Cal.4th 268, 272.)
      Analysis
      Lipscomb argues that the sentence “In this instance, the enhancement
shall be dismissed” in section 1385, subdivision (c)(2)(C) is a mandatory
command, and requires that the enhancement be dismissed whenever its
application could result in a sentence longer than 20 years, notwithstanding
the court’s discretion and even if the court finds that dismissal of the
enhancement would endanger public safety. We are not persuaded.
      Section 1385, subdivision (c)(1) provides that “the court shall dismiss
an enhancement if it is in the furtherance of justice to do so.” “In exercising
its discretion under this subdivision, the court shall consider and afford great
weight to evidence offered by the defendant to prove that any of the
mitigating circumstances in subparagraphs (A) to (I) are present,” including,
as here, the circumstance that “[t]he application of the enhancement could
result in a sentence of over 20 years,” “unless the court finds that dismissal of



                                       10
the enhancement would endanger public safety.” (§ 1385, subd. (c)(2), (c)(2)(C)
(emphases added).) The trial court here repeatedly made an explicit finding
that dismissing the enhancement “would endanger public safety”—a finding
that Lipscomb does not challenge on appeal. Because of that finding, the
court was not required to “consider and afford great weight” to evidence that
application of the enhancement could produce a sentence of over 20 years, in
its exercise of what the statute explicitly acknowledges to be the “discretion”
that it affords.
      As noted, Lipscomb’s argument is based entirely on the sentence in
section 1385, subdivision (c)(2)(C) that “In this instance, the enhancement
shall be dismissed.” But we cannot read this sentence in isolation.
(Skidgel v. California Unemployment Ins. Appeals Board, supra, 12 Cal.5th
at p. 14; see Beecham v. United States (1994) 511 U.S. 368, 372 [“The plain
meaning that we seek to discern is the plain meaning of the whole statute,
not of isolated sentences”].) Instead, we must consider the statute as a whole,
in particular its characterization of the fact that the enhancement could
produce a sentence over 20 years as a “mitigating circumstance” for the court
to consider in the exercise of its “discretion” to strike the enhancement—
consideration which, as noted, does not apply at all where the court finds that
striking the enhancement would endanger public safety.
      Nor does our interpretation make the language “[i]n this instance, the
enhancement shall be dismissed” surplusage. Absent a finding that
dismissing the enhancement would endanger public safety, the language
could require the trial court to dismiss the enhancement where it finds that
doing so would be “in the furtherance of justice” under subdivision (c)(1)—a
question not presented by this case and on which we express no opinion.




                                       11
      To the extent that the statute is ambiguous, indicators of the
Legislature’s intent support our reading. Page 5 of the September 8, 2021
Senate Floor Analysis suggests that the trial court retains discretion to
impose the enhancement where failing to do so would endanger public safety.
This is what it says:
      “Current law has a standard for dismissing sentence enhancements
that lacks clarity and does not provide judges clear guidance on how to
exercise this discretion. A ruling by the California Supreme Court noted that
the law governing when judges should impose or dismiss enhancements
remains an ‘amorphous concept,’ with discretion inconsistently exercised and
underused because judges did not have adequate guidance.
      “Building on the California Rules of Court that guide judges in certain
sentencing decisions, SB 81 aims to provide clear guidance on how and when
judges may dismiss sentencing enhancements and other allegations that
would lengthen a defendant’s sentence. By clarifying the parameters a judge
must follow, SB 81 codifies a recommendation developed with the input of the
judges who serve on the Committee on the Revision of the Penal Code for the
purpose of improving fairness in sentencing while retaining a judge’s
authority to apply an enhancement to protect public safety (emphasis added).”
      The versions of Senate Bill No. 81 confirm the Legislature’s intent that
the trial court retain the ability to impose an enhancement where failure to
do so would endanger public safety. The February 8, 2021 version of Senate
Bill No. 81 provided that “the court shall dismiss an enhancement upon
finding any of the following circumstances to be true,” and, after listing the
mitigating circumstances in paragraph (1), further provided that “[t]he court
may decline to dismiss a charged sentencing enhancement pursuant to
paragraph (1) upon a showing by clear and convincing evidence that



                                       12
dismissal of an enhancement would endanger public safety.” As amended by
the Senate on March 23, the bill provided that “[t]here shall be a
presumption that it is in the furtherance of justice to dismiss an
enhancement upon a finding that any of the mitigating circumstances in
subparagraphs (A) to (I), inclusive, are true. This presumption shall only be
overcome by a showing of clear and convincing evidence that dismissal of the
enhancement would endanger public safety.” This language remained
unchanged through amendment by the Senate on April 8, April 27, and
amendment by the Assembly on July 1. In the August 30 amended Assembly
version—that would ultimately become law—the presumption language was
replaced with the “shall consider and afford great weight” language in the
final version of the statute.
      Thus every version of the statute—including, as we conclude, the
current one—expressly empowered the court to impose the enhancement
upon a finding that dismissing it would endanger public safety.
      This conclusion is confirmed by a September 10, 2021 letter from the
bill’s author, Senator Nancy Skinner, to the Secretary of the Senate for
placement in the Senate Daily Journal, which provided as follows:
      “As the author of Senate Bill [No.] (SB) 81, I wish to provide some
clarity on my intent regarding two provisions of the bill.
      “First, amendments taken on August 30, 2021 remove the presumption
that a judge must rule to dismiss a sentence enhancement if certain
circumstances are present, and instead replaces that presumption with a
‘great weight’ standard where these circumstances are present. The retention
of the word ‘shall’ in Penal Code § 1385(c)(3)(B) and (C) should not be read as




                                       13
a retention of the previous presumption language—the judge’s discretion is
preserved in Penal Code § 1385(c)(2).[4]
      “Second, I wish to clarify that in establishing the ‘great weight’
standard in SB 81 for imposition or dismissal of enhancements [Penal Code
§ 1385(c)(2)] it was my intent that this great weight standard be consistent
with the case law in California Supreme Court in People v. Martin [(1986)]
42 Cal.3d 437 . . . . [¶] Thank you for this opportunity to clarify the intent of
SB 81 (emphasis added).” (Sen. Daily J. (2021–2022 Reg. Sess.) at pp. 2638-
2639.) In short, the bill’s author expressly indicated the intent that the
judge’s discretion to decide whether to impose the enhancement be preserved
notwithstanding the “shall be dismissed” language in section 1385,
subdivision (c)(2)(C).
      In arguing that the legislative history supports his reading, Lipscomb
asserts that because the “In this instance, the enhancement shall be
dismissed” language in section 1385, subdivision (c)(2)(C) was added to the
February 8, 2021 version of Senate Bill No. 81, and remained unchanged
through each subsequent version without being “changed or questioned,” “the
Legislature intended dismissal of enhancements resulting in sentences in
excess of 20 years” under all circumstances. But this argument simply
assumes what it tries to prove. And as noted, in each and every version of
the bill the “shall be dismissed” language was accompanied by language
providing that the trial court could impose the enhancement upon a finding
that not doing so would endanger public safety.
      In addition, as the Attorney General argues, Lipscomb’s interpretation
of the statute would produce absurd consequences. The firearm enhancement


      4The language of subdivisions (c)(3)(B) and (C) now appear in (c)(2)(B)
and (C).

                                       14
at issue here, section 12022.53, subdivision (d), provides for a term of 25-
year-to-life term where the intentional discharge of the firearm causes great
bodily injury or death. Under Lipscomb’s interpretation, because such an
enhancement necessarily “could result in a sentence over 20 years” in every
case in which it is charged, this enhancement could never be imposed under
any circumstances, including where, as here, the trial court made an express
finding that failing to do so would endanger public safety. We cannot adopt
an interpretation of the statute that would lead to such absurd consequences.
      Lipscomb’s reliance on Sek, supra, 74 Cal.App.5th 657 is unavailing.
There, the defendant was convicted of various crimes, including firing at an
occupied motor vehicle for the benefit of a criminal street gang, and had
certain gang enhancements applied to his sentence. (Id. at p. 664.) While his
appeal was pending, the Legislature enacted Assembly Bill No. 333, which
amended section 186.22 to impose new substantive and procedural
requirements for gang allegations, including defining “ ‘to benefit, promote,
further, or assist’ ” a gang as “ ‘to provide a common benefit to members of a
gang where the common benefit is more than reputational.’ ” (Sek, supra,
75 Cal.App.5th at p. 665.) The Sek court concluded that this change in the
law applied retroactively to the defendant and required that he be
resentenced. (Id. at pp. 666–670.)
      Sek also briefly addressed Senate Bill No. 81, which had been enacted
during the pendency of the appeal: “In 2021, the Legislature enacted Senate
Bill No. 81, which amended section 1385 to specify factors that the trial court
must consider when deciding whether to strike enhancements from a
defendant’s sentence in the interest of justice. (Stats. 2021, ch. 721, § 1.)
Most notably, under the newly enacted subdivision (c)(2)(C) of section 1385,[]
if ‘[t]he application of an enhancement could result in a sentence of over 20



                                       15
years,” the trial court “shall . . . dismiss[ ]’ the enhancement. (Stats. 2021,
ch. 721, § 1.) These requirements ‘shall apply to sentencings occurring after
the effective date of’ Senate Bill No. 81. (Stats. 2021, ch. 721, § 1, enacting
§ 1385, subd. (c)(7).) Because any resentencing in this case will take place
after Senate Bill No. 81 became effective on January 1, 2022, we agree with
Sek that the court must apply the new law in any such proceeding.” (Sek,
supra, 74 Cal.App.5th at p. 674.)
      Thus, Sek held only that Sek was entitled to have Senate Bill No. 81
applied upon his resentencing. We do not read Sek to hold, or even suggest,
that where section 1385, subdivision (c)(2)(C) applies, dismissal of the
enhancement is mandatory in every circumstance.
      The Restitution Fine Must Be Reduced to $10,000
      As noted, the trial court imposed a total restitution fine of $17,000, and
imposed and suspended a parole revocation fine “in the same amount” as
required by section 1202.45, subdivision (a). Lipscomb contends, and the
Attorney General concedes, that the trial court erred in imposing a fine in
excess of the statutory maximum of $10,000. Lipscomb asks that we remand
for the imposition of “lawful restitution fines,” whereas the Attorney General
argues that we should simply reduce the fine and the parole revocation fine
to the maximum of $10,000.
      Section 1202.4, subdivision (b)(1) provides: “The restitution fine shall
be set at the discretion of the court and commensurate with the seriousness
of the offense. If the person is convicted of a felony, the fine shall not be less
than three hundred dollars ($300) and not more than ten thousand dollars
($10,000).” In Lipscomb’s original appeal, we concluded that his restitution
fine should be reduced to $10,000:




                                        16
        “We are unaware, however, of any authority suggesting that the
$10,000 maximum fine established by section 1202.4, subdivision (b)(1) is per
count, rather than in the aggregate. We therefore order the abstract of
judgment amended to reflect an aggregate restitution fine of $10,000.”
(People v. Lipscomb, supra, A128549, p. 11.) Indeed: “ ‘[T]he maximum
[restitution] fine that may be imposed in a criminal prosecution is $10,000
“regardless of the number of victims or counts involved.” [Citation.]’ ”
(People v. Blackburn (1999) 72 Cal.App.4th 1520, 1534.) And a court may
only impose one restitution fine per case, so it is “error to impose a restitution
fine . . . as to each count.” (People v. Sencion (2012) 211 Cal.App.4th 480,
483.)
        As before, we will order the restitution fine and the parole revocation
fine reduced to $10,000.
                                 DISPOSITION
        The abstract of judgment shall be amended to reflect a restitution fine
and a parole revocation fine of $10,000. In all other respects, the judgment is
affirmed.




                                        17
                                               _________________________
                                               Richman, Acting P.J.


We concur:


_________________________
Miller, J.


_________________________
Van Aken, J. *




People v. Lipscomb (A164755)

      *Judge of the San Francisco Superior Court, Judge Christine Van Aken, sitting as
assigned by the Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                          18
Trial Court:                      San Francisco County Superior
                                  Court

Trial Judge:                      Honorable Garrett L. Wong

Attorney for Plaintiff and        Rob Bonta, Attorney General of
Respondent, People of the State   California; Lance E. Winters,
of California:                    Chief Assistant Attorney General;
                                  Jeffrey M. Laurence, Senior
                                  Assistant Attorney General; Seth
                                  K. Schalit, Supervising Deputy
                                  Attorney General; Arthur P.
                                  Beever, Deputy Attorney General

Attorney for Defendant and        Athena Shudde, Attorney at Law,
Appellant, Kevin Lipscomb:        under appointment by the Court
                                  of Appeal, for Defendant and
                                  Appellant.




                                  19